Title: To George Washington from Alexander Hamilton, 4 May 1793
From: Hamilton, Alexander
To: Washington, George



[Philadelphia] May 4th 1793.

The Secretary of the Treasury presents his respects to the President. It has appeared to him that a circular letter of the enclosed form to the several Collectors would be a measure of utility. If not disapproved by the President it will be forwarded.
The enclosed paper is sent lest the President should not have received it otherwise. It contains intelligence critically important, tho’ requiring confirmation.
